                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

PAULINE LOMAX                                                                PLAINTIFF

V.                          CASE NO. 3:19-CV-124-JM-BD

CRAIGHEAD COUNTY JAIL, et. al.                                              DEFENDANTS

                                         ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. Ms. Lomax has not filed objections. After careful review of

the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

       Ms. Lomax’s claims are DISMISSED, without prejudice, based on her failure to

comply with the Court’s August 13, 2019 Order and her failure to prosecute this lawsuit.

       IT IS SO ORDERED, this 3rd day of October, 2019.



                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
